FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BENIGNO LACAP VIRAY,                             No. 07-74970

               Petitioner,                       Agency No. A034-724-644

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Benigno Lacap Viray, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), and we deny the petition for review.

       The agency properly concluded that Viray was an alien seeking admission

where he had not been “lawfully admitted for permanent residence.” See 8 U.S.C.

§ 1101(a)(13)(C); Segura v. Holder, 605 F.3d 1063, 1067 (9th Cir. 2010) (an alien

erroneously admitted for permanent residence has not been “lawfully admitted for

permanent residence”); see also Kyong Ho Shin v. Holder, 607 F.3d 1213, 1217-18

(9th Cir. 2010) (“[T]he issue of whether [a lawful permanent resident] retains her

status until the conclusion of removal proceedings is distinct from whether she was

‘lawfully admitted’ in the first place . . . .”).

       PETITION FOR REVIEW DENIED.




                                              2                               07-74970